ACCEPTED
                                                                                                       14-14-00384-cv
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                10/19/2015 9:19:34 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK


                                      PAUL WEBB, P.C.
                                        ATTORNEYS AT LAW
                                       221 NORTH HOUSTON STREET                 FILED IN
                                          WHARTON, TEXAS 77488           14th COURT OF APPEALS
                                                                             HOUSTON, TEXAS
         PAUL WEBB                                                        TELEPHONE: 532-5331
    VINCENT L. MARABLE III                                               10/19/2015
                                                                            AREA CODE9:19:34
                                                                                        979   AM
         AMY ROD *                                                       CHRISTOPHER       A. PRINE
                                                                          FACSIMILE: 532-2902
                                                                                   Clerk
   * BOARD CERTIFIED - FAMILY LAW                                             WRITER’S EMAIL:
TEXAS BOARD OF LEGAL SPECIALIZATION                                      trippmarable@sbcglobal.net




                                         October 19, 2015



Mr. Christopher A. Prine, Clerk                                                     VIA E-FILE
Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002


         RE:       No. 14-14-00384-CV; Ajaz R. Siddiqui, Najeeb Siddiqui, and Suncoast
                   Environmental and Construction, Inc. v. Farhan S. Qureshi and Syed Khalid
                   Ali; In the Fourteenth Court of Appeals, Houston. Texas


Dear Mr. Prine:


       Per my assistant’s conversation with your office, I would like to purchase a CD copy
of the oral argument presented on Thursday, October 8, 2015, at 2:00 p.m. of the above
numbered and styled case. Please advise the cost and I will mail the check to you.


                                               Sincerely,


                                               /s/ Vincent Lee Marable III
                                               Vincent L. Marable III
                                               Attorney for Appellants Ajaz R. Siddiqui, Najeeb
                                               Siddiqui and Suncoast Environmental and
                                               Construction, Inc.

VLM:sc